DETAILED ACTION
Response to Amendment
In the amendment dated 4/12/22, the following has occurred: Claim 1 has been amended.
Claims 1-18 are pending.  Claims 1-12 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 4/12/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US 20130330593 (hereinafter, Kim).
As to Claim 1:
	Kim discloses a battery unit, comprising:
	an electrode assembly, comprising a main body portion, a negative tab and a positive tab (see “… positive uncoated region 11a…” [0065]; “… negative uncoated region 12a…” [0075], Fig. 3), wherein the negative tab and the positive tab respectively extend out from both ends of the main body portion along a length direction of the electrode assembly (see Fig. 2-3);
a negative terminal and a positive terminal, arranged at the top of the electrode assembly (see “… positive terminal 21… negative terminal 22…” [0051], Fig. 2); and 
a first current collector and a second current collector, wherein the first current collector electrically connects the negative tab with the negative terminal, and the second current collector electrically connects the positive tab with the positive terminal (see “… positive current collecting member 51… formed at a lower end of the positive terminal 21… negative current collecting member 52… formed at a lower end of the negative terminal 22…”, [0055, 0058], Fig. 2-3); 
wherein the first current collector comprises a first guiding plate, the first guiding plate is of a flat plate structure, the first guiding plate is located on one side of the main body portion adjacent to the negative terminal along the length direction and extends along a width direction of the electrode assembly, and the negative tab is singly bent to one side of the first guiding plate away from the main body portion and is connected with the first guiding plate (see “… a side plate 513 bent from the terminal connection portion…”, [0060], Fig. 2-4).
Regarding specification "[0083] When the positive tab 13 is bent in the present embodiments, the positive tab 13 can be folded back singly without involving the bending of the supporting plate", it is noted that the claim is not claiming the actual structure of the supporting plate 513/515.  The claim limitation "singly bent" is directed to a method step where the anode tab is bent back by itself without involving the bent back of the anode tab, but it does not positively recited what the structure of the supporting plate 513/515 should be other than claiming it as a flat-plate structure which the U-shaped double-layer structures has flat-plate structure on both side of the structure.  In other words, the applicant describes the current collecting member 51 as U-shaped double-layer structures but the U-shaped double-layer structure means it has double flat plate structure that are jointed together; thus, it include a flat plate structure that is jointed to another flat plate structure.  
As to Claim 2:
	Kim discloses two electrode assemblies, wherein the negative tab of one electrode assembly is led out from one side of the main body portion away from the other electrode assembly along the width direction, and the negative tabs of the two electrode assemblies are bent towards each other along the width direction (see “… electrode assemblies 10… winding axis L1…”, [0062], Fig. 4).
As to Claim 3:
	Kim discloses the second current collector comprises a second guiding plate, the second guiding plate is of a flat plate structure, the second guiding plate is located on one side of the main body portion adjacent to the positive terminal along the length direction and extends along the width direction, and the positive (see “… a side plate 513 bent from the terminal connection portion…”, [0060], Fig. 2-4).
As to Claim 4:
	Kim discloses the second current collector comprises a second guiding plate and a supporting plate, the second guiding plate is located on one side of the main body portion adjacent to the positive terminal along the length direction and extends along the width direction, the supporting plate is connected to an end of the second guiding plate along the width direction, and the positive tab is connected to the supporting plate from the outer side and is entirely bent to one side of the second guiding plate away from the main body portion  (see “… a side plate 513 bent from the terminal connection portion… and a support plate 515 bent from the connection plate 514…”, [0060], Fig. 2-4; “… positive uncoated region 11a…” [0065]; “… negative uncoated region 12a…” [0075], Fig. 3).
As to Claim 5:
	Kim discloses supporting plates are arranged on both ends of the second guiding plate along the width direction, and the two supporting plates are bent towards each other ([0060, 0065, 0075], Figs. 2-4).
As to Claim 8:
	Kim discloses both of the negative tab and the positive tab are of layered structures; and the negative tab comprises a first connecting portion and a first collecting portion, the first connecting portion is located on one side of the first guiding plate away from the main body portion along the length direction and is connected to the first guiding plate, the first collecting portion is located on one side of the first guiding plate adjacent to the main body portion along the length direction, and the first guiding plate is attached to the first collecting portion (see “… positive uncoated region 11a is fixed to the connection plate 514 and the support plate 515… by welding…” [0065], Fig. 2 – see multiple uncoated regions as joined together and welded to the connection plate).
As to Claim 9:
	Kim discloses a first guiding plate comprises a substrate layer is attached to the first collection portion (see “… a side plate 513 bent from the terminal connection portion…”, [0060], Fig. 3-4 – the substrate layer is the guide plate).
As to Claim 10:
	Kim discloses each layer of the first connecting portion is integrally formed by ultrasonic welding and forms a first fusion area, the first connecting portion and the first guiding plate are fixed by welding and form a second fusion area, in a plane perpendicular to the length direction, and the projection of the second fusion area is completely located in a projection area of the first fusion area (see [0072, 0077, 0084], Fig. 4 – regarding laser welding, it is noted that Kim has already disclosed a welding structure.  Thus, the specific method of welding (laser, ultrasonic, or resistance) is interpreted as a product-by-process limitation.  Therefore, the patentability of a product is independent of how it was made. As a result, the process steps of a product-by-process claim do not impart any significant property or structure to the claimed end product. And, if there is any different, the difference would have been minor and obvious. Determination of patentability of a product-by process claim is based on the scope of the product itself. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe 777 F.2d 695,698,227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.).

    PNG
    media_image1.png
    501
    640
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 4 above, and further in view of Guen, US 20120251874.
	Kim discloses the second current collector further comprises a second adapter plate, the positive terminal is fixed to the second adapter plate, a side of the supporting plate adjacent to the second adapter plate and the second adapter plate are arranged at intervals (see “… a terminal connection portion 511…”, [0060], Figs. 3-4).
	Kim discloses supporting plates and guiding plates with edges but does not disclose the offset structure or the notch.
	In the same field of endeavor, Guen also discloses a battery module with electrode assembly connected to the terminal 130 with current collectors ([0046-0047] Fig. 1A, 1B, 2B) similar to that of Kim.  Guen further discloses that the current collector can have notch/offset 133k, which can contribute in improving the coupling strength of internal battery components [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate notch/offset structure as taught by Guen to the current collector of Kim as to contribute in improving the coupling strength of internal battery components [0044].
As to Claim 11:
	Kim discloses the first and second current collector but does not disclose what they are made of.
	Guen further discloses that the first current collector can be made of copper foil and the second material can be made of aluminum foil as to form the secondary battery of Kim.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate copper and aluminum as the first and second current collector material, respectively, as to form the secondary battery of Kim as taught by Guen.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 4 above, and further in view of Hermann et al., US 20160218401 (hereinafter, Hermann).
	Kim discloses a battery unit as shown above but does not disclose a frame in the width direction.
	In the same field of endeavor, Hermann also discloses a secondary battery unit having rectangular structure wither terminals similar to that of Kim (Fig. 3).  Hermann further discloses that frames can also be used to pack the battery unit into a battery module for a car frame ([0058], Figs. 1-3).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the battery unit of Kim into a car frame such as that of Hermann as to utilize the battery into a battery module for a car appliance.

Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. 
Applicant’s first contention is that the prior art does not disclose the limitation of “singly bend” structure as amended in Claim 1.  Regarding specification "[0083] When the positive tab 13 is bent in the present embodiments, the positive tab 13 can be folded back singly without involving the bending of the supporting plate", it is noted that the claim is not claiming the actual structure of the supporting plate 513/515.  The claim limitation "singly bent" is directed to a method step where the anode tab is bent back by itself without involving the bent back of the anode tab, but it does not positively recited what the structure of the supporting plate 513/515 should be other than claiming it as a flat-plate structure which the U-shaped double-layer structures has flat-plate structure on both side of the structure.  In other words, the applicant describes the current collecting member 51 as U-shaped double-layer structures but the U-shaped double-layer structure means it has double flat plate structure that are jointed together; thus, it include a flat plate structure that is jointed to another flat plate structure.  
Applicant’s second contention is that the claimed invention shows advantages over the prior art structure as shown in paragraph [0055] of Applicant’s specification.  However, is it noted that benefit or unexpected result argument is irrelevant to an anticipation rejection.
Applicant’s last contention is that prior arts Guen and Hermann do not solve the present application’s problem.  However, it is noted that Guen and Hermann have their own benefit and reasons to combine with Kim.  In other words, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	For the reasons above, applicant's arguments have been fully considered but they are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723